GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge,
dissenting.
Defendants in this case appeal an order denying their motion to dismiss this civil rights action on the grounds of qualified immunity. This is a case in which the widow of deceased; David Danese, brought an action against the Chief of Police of Rose Hill, Michigan, and officers who had been on duty at the Rose Hill Jail when David hung himself in said jail. It is Janet Danese’s contention that when the officers on duty had noticed that Danese was both drunk and threatening suicide, they had an obligation to provide either hospitalization or a cell block under observation which might have prevented his suicide. There had been a previous suicide in this same jail.
Judge Harvey denied qualified immunity to the defendants in this case and they *1246appealed. See Danese v. Asman, 670 F.Supp. 709 (E.D.Mich.1987) and 670 F.Supp. 729 (E.D.Mich.1987). In Scharfenberger v. Wingo, 542 F.2d 328, 330 (6th Cir.1976), this court stated: “Defendants expend considerable effort seeking to prove Scharfenberger injured himself. We regard this issue as irrelevant because a prisoner’s custodians cannot lawfully deny him adequate medical care even in instances of deliberate self injury.” See also, Bell v. Wolfish, 441 U.S. 520, 99 S.Ct. 1861, 60 L.Ed.2d 447 (1979); Estelle v. Gamble, 429 U.S. 97, 104, 97 S.Ct. 285, 291, 50 L.Ed.2d 251 (1976); Roberts v. City of Troy, 773 F.2d 720, 723 (6th Cir.1985); Fitzke v. Shappell, 468 F.2d 1072, 1076 (6th Cir.1972).
The majority relies on the recent Supreme Court case of Anderson v. Creighton, 483 U.S. 635, 107 S.Ct. 3034, 97 L.Ed.2d 523 (1987) in reversing the court below. However, the Court also noted in Anderson:
“This is not to say that an official action is protected by qualified immunity unless the very action in question has previously been held unlawful, but it is to say that in the light of preexisting law the unlawfulness must be apparent.” Id. at 3039. (Citations omitted).
In this case, the pre-existing body of both Supreme Court and Sixth Circuit case law cited above made the unlawfulness of defendants’ actions apparent.
I would affirm Judge Harvey’s denial of qualified immunity and remand the case for trial.